Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 8/17/2020. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170264600 to Froelicher et al., hereinafter Froelicher, in view of US 20120099592  to Ludwig, hereinafter Ludwig. 
Regarding claim 1 and substantially claim 10, Froelicher discloses 
One or more tangible, non-transitory, computer-readable media, comprising computer-readable instructions that, when executed by one or more processors of an electronic device, cause the one or more processors to ([0013]): open a session to use a network interface of the electronic device for communicating data of a traffic class ([0032]: create session, associate session with PKID); generate a source address for the session having an indication of the traffic class([0045][0053]: generate IP address with an address format indicating type of traffic or traffic class: unicast, multicast .... ); encrypt the data of the traffic class using an encryption key associated with the traffic class to generate encrypted data; and send the encrypted data to a destination address ([0047][0060]: IPSec protocol with data encryption of each message of the session).  
Froelicher does not explicitly disclose a destination address having the indication of the traffic class. Ludwig in an analogous art discloses dynamically generating addresses by translating source and destination addresses based on traffic class ([0030][0037]), therefore Ludwig teaches a destination address having the indication of the traffic class. It would have been obvious to a skilled artisan before the instant application was filed to generate destination address as well as source address according to the traffic class as taught by Ludwig would allow efficiently managing the network addresses in the IP address space, and providing  a differentiated handling of the data packet according to the traffic class  (Ludwig [0007] and [0039]).

Regarding claim 4, Froelicher in view of Ludwig discloses the one or more tangible, non-transitory, computer-readable media of claim 1, wherein the computer-readable instructions cause the one or more processors to: open an additional session to use the network interface for communicating additional data of an additional traffic class; generate an additional source address for the additional session having an indication of the additional traffic class; encrypt the additional data of the additional traffic class using a second encryption key associated with the additional traffic class to generate additional encrypted data; and send the additional encrypted data to an additional destination address having the indication of the additional traffic class (see rejection of claim 1, Froelicher teaches additional sessions requiring to generate new addresses ([0040])).  

Regarding claim 7, Froelicher in view of Ludwig discloses the one or more tangible, non-transitory, computer-readable media of claim 1, wherein the computer-readable instructions cause the one or more processors to select the source address based on one or more rules of a network layer protocol  (Froelicher [0004]: IPSec which is a protocol suite of IP communications).

Regarding claim 8, Froelicher in view of Ludwig discloses the one or more tangible, non-transitory, computer-readable media of claim 7, wherein the network layer protocol comprises Internet Protocol version 6 (Froelicher [0032]).

Regarding claim 11, Froelicher in view of Ludwig discloses the electronic device of claim 10, wherein the one or more processors are configured to open the session to use the network interface for communicating the data of the traffic class in response to receiving an indication of a connection to an additional electronic device using the network interface ( Froelicher [0011][0040]).

Claim 12 recites substantially the same content as claim 4 and is rejected using the rationales rejecting claim 4.

Regarding claim 13, Froelicher in view of Ludwig discloses the electronic device of claim 12, wherein the one or more processors are configured to open the additional session to use the network interface for communicating additional data of the additional traffic class in response to receiving indications that the electronic device and an additional electronic device are unlocked (Froelicher [0039][0040]: session between client-server using applications operated by user meaning unlocked devices).  

Regarding claim 14, Froelicher in view of Ludwig discloses the electronic device of claim 10, wherein the source address and the destination address each comprises 128 bits (Froelicher [0053] Fig. 5).  

Regarding claim 15, Froelicher in view of Ludwig discloses the electronic device of claim 14, wherein the source address and the destination address each comprises a first 64 bit unique local address prefix (Froelicher [0053]).  

Claims 2, 5, 9, 16 are rejected under 35 USC 103 as being unpatentable over Froelicher, in view of Ludwig and further in view of US 20160142321 to Gage et al., hereinafter Gage.
Regarding claim 2, Froelicher in view of Ludwig discloses the one or more tangible, non-transitory, computer-readable media of claim 1, wherein the source address comprises a unique local address prefix and an interface identifier (Froelicher [0053]: 64-bits prefix and 64-bits interface identifier). Froelicher in view of Ludwig does not explicitly teach wherein one or more most significant bits of the interface identifier comprises the indication of the traffic class. In an analogous art Gage describes a packet header, 128 bits long, including 64 bits of a prefix and 64 bits of a flow handler (Fig. 3), the flow handler corresponds to the interface identifier in IPv6 (see Abstract). The first or most significant bits of the flow handler represent the traffic class ([0034]: Fig. 3, items 311 or 321 or 331). It would have been obvious to a skilled artisan before the instant application was filed to include in the interface identifier in Froelicher the traffic class at the most significant bits, as taught by Cage, because it would allow quickly identifying the class and routing the packet to a path capable of satisfying the QoS requirement (Cage, Abstract), enhancing routing performance.
Claim 5 recite substantially the same content as claim 2 and is rejected using the rationales rejecting claim 2.

Regarding claim 9, Froelicher in view of Ludwig discloses the one or more tangible, non-transitory, computer-readable media of claim 1, wherein the computer-readable instructions cause the one or more processors to set the destination address to have the same unique local address as the source address (Froelicher [0041]: same prefix for addresses in the same network) but does not explicitly teach ... followed by the indication of the traffic class.  In an analogous art Gage describes a packet header, 128 bits long, including 64 bits of a prefix and 64 bits of a flow handler (Fig. 3), the flow handler corresponds to the interface identifier in IPv6 (see Abstract). The first or most significant bits of the flow handler represent the traffic class ([0034]: Fig. 3, items 311 or 321 or 331). It would have been obvious to a skilled artisan before the instant application was filed to include in the interface identifier in Froelicher the traffic class at the most significant bits, as taught by Cage, because it would allow quickly identifying the class and routing the packet to a path capable of satisfying the QoS requirement (Cage, Abstract), enhancing routing performance.

Regarding claim 16, Froelicher in view of Ludwig discloses the electronic device of claim 15, wherein the source address and the destination address each comprises a second 64 bit interface identifier, wherein the second 64 bit interface identifier comprises the indication of the traffic class (see same rationales as for claim 2).  

Claims 17-20 are rejected under 35 USC 103 as being unpatentable over Froelicher in view of  US 20190230065 to Panchapakesan et al., hereinafter Panchapakesan.
Regarding claim 17, Froelicher discloses a computer-implemented method comprising: opening, via a computer, a session to use a network interface of an electronic device for communicating encrypted data of a traffic class ([0032][0047]: create session protected using IPSec); generating, via the computer, an address for the session having an indication of the traffic class ([0045][0053]: generate IP address with an address format indicating type of traffic or traffic class: unicast, multicast .... ); receiving, via the computer, the encrypted data of the traffic class at the address using the session ([0047]); and decrypting, via the computer, the encrypted data using an encryption key ([0056]).  
Froelicher does not explicitly teach an encryption key associated with the traffic class. In an analogous art, Panchapakesan discloses negotiating encryption keys between client server ([0034]), applying different encryption keys to different traffic type ([0053]). Therefore, Panchapakesan teaches an encryption key associated with the traffic class, used to encrypt/decrypt data ([0022]). It would have been obvious to a skilled artisan before the instant application was filed to use encryption keys associated with the traffic class because it would “provide flexibility in encrypting different network traffic in different ways rather than encrypting all network traffic being routed through the tunnel client in the same way” (Panchapakesan [0046]).

Regarding claim 18, Froelicher in view of Panchapakesan discloses the computer-implemented method of claim 17, wherein opening the session to use the network interface for communicating the encrypted data of the traffic class occurs in response to receiving an indication of a connection to an additional electronic device using the network interface ( Froelicher [0011][0040]).

Regarding claim 19, Froelicher in view of Panchapakesan discloses the computer-implemented method of claim 17, comprising: opening, via the computer, an additional session to use the network interface for communicating additional encrypted data of an additional traffic class; generating, via the computer, an additional address for the additional session having an indication of the additional traffic class; receiving, via the computer, the additional encrypted data of the additional traffic class at the additional address using the additional session; and decrypting, via the computer, the additional encrypted data using an additional encryption key associated with the additional traffic class (see rejection of claim 17, Froelicher teaches additional sessions requiring to generate new addresses ([0040])).

Regarding claim 20, Froelicher in view of Panchapakesan discloses the computer-implemented method of claim 19, wherein opening the additional session to use the network interface for communicating the additional encrypted data of the additional traffic class occurs in response to receiving indications that the electronic device and an additional electronic device are unlocked (Froelicher [0039][0040]: session between client-server using applications operated by user meaning unlocked devices).  

Allowable Subject Matter
Claims 3 and 6 recite allowable subject matter.
Regarding claim 3, Froelicher in view of Ludwig and Gage discloses the one or more tangible, non-transitory, computer-readable media of claim 2, but does not explicitly teach wherein a remainder of the interface identifier is randomly generated.  
None of the prior art of the record discloses the limitation recited in claim 3. Therefore, claim 3 is allowable.
Regarding claim 6, Froelicher in view of Ludwig discloses the one or more tangible, non-transitory, computer-readable media of claim 1, but does not explicitly teach: wherein the computer-readable instructions cause the one or more processors to select the source address based on being the longest matching address of a plurality of possible source addresses to the destination address.  
wherein a remainder of the interface identifier is randomly generated.  
None of the prior art of the record discloses the limitation recited in claim 6. Therefore, claim 6 is allowable.
Claims 3 and 6 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lakhera et al 20160344688 disclose generating a request to access a network server that specifies an IPv4 literal, query a DNS server using a reserved name to determine an IPv6 prefix, synthesize an IPv6 address using the prefix and the IPv4 literal, create a transport layer connection to the network server using the synthesized IPv6 address and transmit multiple packets using the connection, without re-translating the IPv4 literal for the packets- here creating des tip address belonging to ipv6, open session and send packets.
Deshpande et al 20100284300 disclose classification of encrypted data flows , computing the inside and outside addresses  based on the source and destination network addresses of the packet and the direction of the packet flow. 
Elliott 20090013175 discloses a network routing device comprising a packet classifier configured to determine the traffic class of a data packet and a policing agent, to determine whether and in what order the data packet will be transmitted over a particular outbound network interface link based on the traffic class ...  
Amin et al 20190199628 discloses ipv6 network addresses and packet header including an extension header that comprises a type identifier with values that are pre-defined to indicate a packet type in the ICN technology, such as an interest packet, a data packet.
Sharma et al 20210044586, Young 10736029 disclose ipv6 addresses including a prefix and an interface identifier.
Zamsky et al 11178054 and Gangam 11140078  disclose the longest prefix match algorithm for searching next hop of for forwarding a packet.
Shanbhogue et al 20190306134, Frank et al 20040053601 disclose using different encryption keys based on the packet type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        7/30/3022